DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinoshita et al. (WO 2016/158806 A1, US 2019/0001307 A1 is English language equivalent and is used for citation).
Regarding claim 1, Kinoshita teaches a composite comprising an iron compound and a graphene oxide, wherein the composite is used as a photocatalyst for production of hydrogen from water or the like [0012], wherein the molecular weight of the graphene oxide is 500 to 5000 [0057], which reads on a photosensitizer comprising graphene, the graphene having a number average molecular weight (Mn) in terms of polystyrene of 500 or more and 5,000 or less, the number average molecular weight measured by gel permeation chromatography as claimed. 
Regarding claim 2, Kinoshita teaches that the graphene oxide has an epoxy group [0012, 0044, 0049], wherein oxygen substantially forms an epoxy group in the graphene oxide [0044], which reads on wherein the graphene has a surface modified with a functional group as claimed.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kolay et al. (Kolay et al., “New Antimony Selenide/Nickel Oxide Photocathode Boosts the Efficiency of Graphene Quantum-Dot Co-Sensitized Solar Cells”, ACS Applied Materials & Interfaces, 09/18/2017, vol. 9, p. 34915-34926, cited in IDS and made of record on 06/23/2020).
Regarding claims 1-2, Kolay teaches a photoanode prepared by drop-casting a graphene quantum dots colloid on a titanium dioxide / cadmium sulfide film and drying it, wherein the graphene quantum dots are prepared by the chemical oxidation and an acidic treatment of carbon fibers with a solution of sulfuric acid and nitric acid, and dialyzing the final product solution in a dialysis bag with a molecular cut off of 2000 Da to get a purified graphene dots solution (p. 34916-34917), wherein the graphene quantum does are co-sensitizers (p. 34915), wherein the cadmium sulfide and the graphene quantum dots are photosensitizers (p. 34918), which reads on a photosensitizer comprising graphene, the graphene having a number average molecular weight (Mn) in terms of polystyrene of 2,000, the number average molecular weight measured by gel permeation chromatography as claimed, which reads on wherein the graphene has a surface modified with a functional group as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (CN 103819656 A, cited in IDS, machine translation in English used for citation) in view of Kinoshita et al. (WO 2016/158806 A1, US 2019/0001307 A1 is English language equivalent and is used for citation).
Regarding claims 1-2, Wei teaches a graphene oxide / photocurable resin composite material comprising graphene oxide nanomaterial [0013] that is two phases of graphene oxide [0015], which reads on a photosensitizer comprising graphene, wherein the graphene has a surface modified with a functional group as claimed.
Wei does not teach that the graphene has a number average molecular weight (Mn) in terms of polystyrene of 500 or more and 1,000,000 or less, the number average molecular weight measured by gel permeation chromatography. However, Kinoshita teaches graphene oxide that has a molecular weight of 500 to 5000 [0057] that is present in a composite further comprising an iron compound, wherein the composite is used as a photocatalyst for production of hydrogen from water or the like [0012], wherein the graphene oxide has an epoxy group [0012, 0044, 0049], wherein oxygen substantially forms an epoxy group in the graphene oxide [0044]. Wei and Kinoshita are analogous art because both references are in the same field of endeavor of a photosensitizer comprising graphene, wherein the graphene has a surface modified with a functional group. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Kinoshita’s molecular weight of 500 to 5000 as the molecular weight of Wei’s graphene oxide nanomaterial, which would read on the graphene having a number average molecular weight (Mn) in terms of polystyrene of 500 or more and 5,000 or less, the number average molecular weight measured by gel permeation chromatography as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a graphene oxide with a similar ability to be used in a photosensitizer because Kinoshita teaches graphene oxide that has a molecular weight of 500 to 5000 [0057] is present in a composite further comprising an iron compound, wherein the composite is used as a photocatalyst for production of hydrogen from water or the like [0012], wherein the graphene oxide has an epoxy group [0012, 0044, 0049], wherein oxygen substantially forms an epoxy group in the graphene oxide [0044], and because Wei teaches that the graphene oxide nanomaterial is present in a graphene oxide / photocurable resin composite material [0013] and is two phases of graphene oxide [0015].
Regarding claim 10, Wei teaches that the graphene oxide / photocurable resin composite material further comprises photocurable resin [0013, 0015], wherein the photocurable resin comprises an oligomer and a photoinitiator [0015], wherein the oligomer is terminal acrylate resin, terminal methacrylate resin, unsaturated polyester, polyene/thiol resin, epoxy resin, or a vinyl resin [0016], wherein the photoinitiator is diaryliodonium salts, triaryliodium salts, triarylsulfonium salts, triarylselenonium salts, or a mixture thereof [0019], which reads on an active energy ray-curable composition comprising a compound having a polymerizable group, a photoacid generator, and the photosensitizer according to claim 1 as claimed.
Regarding claims 11-12, Wei teaches that the oligomer is epoxy resin [0016], which reads on wherein the compound having a polymerizable group is a compound having a cationically polymerizable group, wherein the compound having a cationically polymerizable group is an epoxy resin as claimed.
Regarding claim 13, Wei teaches that the photoinitiator is diaryliodonium salts [0019], which reads on wherein the photoacid generator is a diaryliodonium salt-based compound as claimed.
Regarding claim 14, Wei teaches that the graphene oxide / photocurable resin composite material further comprises photocurable resin [0013, 0015], wherein the photocurable resin comprises an oligomer and a photoinitiator [0015], wherein the oligomer is terminal acrylate resin, terminal methacrylate resin, unsaturated polyester, polyene/thiol resin, epoxy resin, or a vinyl resin [0016], wherein the photoinitiator is acetophenone derivatives, aromatic ketones, diaryliodonium salts, triaryliodium salts, triarylsulfonium salts, triarylselenonium salts, or a mixture thereof [0019], which reads on an active energy ray-curable composition comprising a compound having a polymerizable group, a radical generator, and the photosensitizer according to claim 1 as claimed.
Regarding claim 15, Wei teaches that the oligomer is terminal acrylate resin, terminal methacrylate resin, unsaturated polyester, or polyene/thiol resin [0015], which reads on wherein the polymerizable group is a free radical polymerizable group as claimed.
Regarding claim 16, Wei teaches that the oligomer is terminal acrylate resin or terminal methacrylate resin [0015], which reads on wherein the free radical polymerizable group is a (meth)acryloyl group as claimed.
Regarding claim 17, Wei teaches that the photoinitiator is diaryliodonium salts [0019], which reads on wherein the radical generator is a diaryliodonium salt-based compound as claimed.

Claims 1-2 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (CN 103819656 A, cited in IDS, machine translation in English used for citation) in view of Kolay et al. (Kolay et al., “New Antimony Selenide/Nickel Oxide Photocathode Boosts the Efficiency of Graphene Quantum-Dot Co-Sensitized Solar Cells”, ACS Applied Materials & Interfaces, 09/18/2017, vol. 9, p. 34915-34926, cited in IDS and made of record on 06/23/2020).
Regarding claims 1-2, Wei teaches a graphene oxide / photocurable resin composite material comprising graphene oxide nanomaterial [0013] that is two phases of graphene oxide [0015], which reads on a photosensitizer comprising graphene, wherein the graphene has a surface modified with a functional group as claimed.
Wei does not teach that the graphene has a number average molecular weight (Mn) in terms of polystyrene of 500 or more and 1,000,000 or less, the number average molecular weight measured by gel permeation chromatography. However, Kolay teaches graphene quantum dots that are prepared by the chemical oxidation and an acidic treatment of carbon fibers with a solution of sulfuric acid and nitric acid, and dialyzing the final product solution in a dialysis bag with a molecular cut off of 2000 Da to get a purified graphene dots solution (p. 34916-34917), wherein a photoanode is prepared by drop-casting the graphene quantum dots colloid on a titanium dioxide / cadmium sulfide film and drying it (p. 34916-34917), wherein the graphene quantum does are co-sensitizers (p. 34915), wherein the cadmium sulfide and the graphene quantum dots are photosensitizers (p. 34918), which means that Kolay’s graphene quantum dots have a molecular weight of 2000 Da. Wei and Kolay are analogous art because both references are in the same field of endeavor of a photosensitizer comprising graphene, wherein the graphene has a surface modified with a functional group. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Kolay’s molecular weight of 2000 Da as the molecular weight of Wei’s graphene oxide, which would read on the graphene having a number average molecular weight (Mn) in terms of polystyrene of 2,000, the number average molecular weight measured by gel permeation chromatography as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a graphene oxide with a similar ability to be used in a photosensitizer because Kolay teaches that graphene quantum dots that have a molecular weight of 2000 Da are present in a photoanode prepared by drop-casting the graphene quantum dots colloid on a titanium dioxide / cadmium sulfide film and drying it (p. 34916-34917), wherein the graphene quantum does are co-sensitizers (p. 34915), wherein the cadmium sulfide and the graphene quantum dots are photosensitizers (p. 34918), and because Wei teaches that the graphene oxide nanomaterial is present in a graphene oxide / photocurable resin composite material [0013] and is two phases of graphene oxide [0015].
Regarding claim 10, Wei teaches that the graphene oxide / photocurable resin composite material further comprises photocurable resin [0013, 0015], wherein the photocurable resin comprises an oligomer and a photoinitiator [0015], wherein the oligomer is terminal acrylate resin, terminal methacrylate resin, unsaturated polyester, polyene/thiol resin, epoxy resin, or vinyl polysiloxane [0016, 0038], wherein the photoinitiator is diaryliodonium salts, triaryliodium salts, triarylsulfonium salts, triarylselenonium salts, or a mixture thereof [0019], which reads on an active energy ray-curable composition comprising a compound having a polymerizable group, a photoacid generator, and the photosensitizer according to claim 1 as claimed.
Regarding claims 11-12, Wei teaches that the oligomer is epoxy resin [0016], which reads on wherein the compound having a polymerizable group is a compound having a cationically polymerizable group, wherein the compound having a cationically polymerizable group is an epoxy resin as claimed.
Regarding claim 13, Wei teaches that the photoinitiator is diaryliodonium salts [0019], which reads on wherein the photoacid generator is a diaryliodonium salt-based compound as claimed.
Regarding claim 14, Wei teaches that the graphene oxide / photocurable resin composite material further comprises photocurable resin [0013, 0015], wherein the photocurable resin comprises an oligomer and a photoinitiator [0015], wherein the oligomer is terminal acrylate resin, terminal methacrylate resin, unsaturated polyester, polyene/thiol resin, epoxy resin, or a vinyl resin [0016], wherein the photoinitiator is acetophenone derivatives, aromatic ketones, diaryliodonium salts, triaryliodium salts, triarylsulfonium salts, triarylselenonium salts, or a mixture thereof [0019], which reads on an active energy ray-curable composition comprising a compound having a polymerizable group, a radical generator, and the photosensitizer according to claim 1 as claimed.
Regarding claim 15, Wei teaches that the oligomer is terminal acrylate resin, terminal methacrylate resin, unsaturated polyester, or polyene/thiol resin [0015], which reads on wherein the polymerizable group is a free radical polymerizable group as claimed.
Regarding claim 16, Wei teaches that the oligomer is terminal acrylate resin or terminal methacrylate resin [0015], which reads on wherein the free radical polymerizable group is a (meth)acryloyl group as claimed.
Regarding claim 17, Wei teaches that the photoinitiator is diaryliodonium salts [0019], which reads on wherein the radical generator is a diaryliodonium salt-based compound as claimed.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al. (WO 2016/158806 A1, US 2019/0001307 A1 is English language equivalent and is used for citation) as applied to claim 2, and further in view of Tezuka et al. (JP 2013-006732 A, machine translation in English used for citation).
Regarding claim 3, Kinoshita renders obvious the photosensitizer according to claim 2 as explained above. Kinoshita teaches that the composite comprises a graphene oxide [0012].
Kinoshita does not teach wherein the functional group is an amine derivative. However, Tezuka teaches a nitrogen-containing graphene nanosheet that is a graphene nanosheet in which nitrogen-containing compounds are substituted, bonded, or adsorbed on the surface of the graphene nanosheet [0015], wherein the nitrogen-containing compound is hydroxylamine, methylamine, ethylamine, n-propylamine, isopropylamine, n-butylamine tert-butylamine, n-pentylamine, n-hexylamine, or other alkylamine [0026]. Kinoshita and Tezuka are analogous art because both references are in the same field of endeavor of a composition comprising graphene. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute, bond, or adsorb Tezuka’s nitrogen-containing compounds that are hydroxylamine, methylamine, ethylamine, n-propylamine, isopropylamine, n-butylamine tert-butylamine, n-pentylamine, n-hexylamine, or other alkylamine on a surface of Kinoshita’s graphene oxide, which would read on wherein the functional group is an amine derivative as claimed. One of ordinary skill in the art would have been motivated to do so because Tezuka teaches that a nitrogen-containing graphene nanosheet that is a graphene nanosheet in which nitrogen-containing compounds are substituted, bonded, or adsorbed on the surface of the graphene nanosheet [0015], wherein the nitrogen-containing compound is hydroxylamine, methylamine, ethylamine, n-propylamine, isopropylamine, n-butylamine tert-butylamine, n-pentylamine, n-hexylamine, or other alkylamine [0026], is beneficial for being useful as a light emitting element [0001], which would have been desirable for substituting, bonding, or adsorbing on a surface of Kinoshita’s graphene oxide because Kinoshita teaches that the composite comprises an iron compound and a graphene oxide [0012], wherein the graphene oxide keeps supporting the iron compound after an irradiation with white light, and wherein the composite is used in a method wherein water, an alcohol, or a mixture thereof is, with mixing a photosensitizer and/or an electron donor, irradiated with light in the presence of the composite [0018].
Regarding claim 4, Kinoshita renders obvious the photosensitizer according to claim 2 as explained above. Kinoshita teaches that the composite comprises a graphene oxide [0012].
Kinoshita does not teach wherein the functional group has an aromatic ring or a heterocyclic ring including nitrogen. However, Tezuka teaches a nitrogen-containing graphene nanosheet that is a graphene nanosheet in which nitrogen-containing compounds are substituted, bonded, or adsorbed on the surface of the graphene nanosheet [0015], wherein the nitrogen-containing compound is pyridine N-oxide [0026]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute, bond, or adsorb Tezuka’s nitrogen-containing compounds that are pyridine N-oxide on a surface of Kinoshita’s graphene oxide, which would read on wherein the functional group has an aromatic ring or a heterocyclic ring including nitrogen as claimed. One of ordinary skill in the art would have been motivated to do so because Tezuka teaches that a nitrogen-containing graphene nanosheet that is a graphene nanosheet in which nitrogen-containing compounds are substituted, bonded, or adsorbed on the surface of the graphene nanosheet [0015], wherein the nitrogen-containing compound is pyridine N-oxide [0026], is beneficial for being useful as a light emitting element [0001], which would have been desirable for being substituting, bonding, or adsorbing on a surface of Kinoshita’s graphene oxide because Kinoshita teaches that the composite comprises an iron compound and a graphene oxide [0012], wherein the graphene oxide keeps supporting the iron compound after an irradiation with white light, and wherein the composite is used in a method wherein water, an alcohol, or a mixture thereof is, with mixing a photosensitizer and/or an electron donor, irradiated with light in the presence of the composite [0018].

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (CN 103819656 A, cited in IDS, machine translation in English used for citation and made of record on 06/23/2020) in view of Kinoshita et al. (WO 2016/158806 A1, US 2019/0001307 A1 is English language equivalent and is used for citation) as applied to claim 2, and further in view of Tezuka et al. (JP 2013-006732 A, machine translation in English used for citation).
Regarding claim 3, Wei in view of Kinoshita renders obvious the photosensitizer according to claim 2 as explained above. Wei teaches that the graphene oxide / photocurable resin composite material comprises graphene oxide nanomaterial [0013] that is two phases of graphene oxide [0015].
Wei does not teach wherein the functional group is an amine derivative. However, Tezuka teaches a nitrogen-containing graphene nanosheet that is a graphene nanosheet in which nitrogen-containing compounds are substituted, bonded, or adsorbed on the surface of the graphene nanosheet [0015], wherein the nitrogen-containing compound is hydroxylamine, methylamine, ethylamine, n-propylamine, isopropylamine, n-butylamine tert-butylamine, n-pentylamine, n-hexylamine, or other alkylamine [0026]. Wei and Tezuka are analogous art because both references are in the same field of endeavor of a composition comprising graphene. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute, bond, or adsorb Tezuka’s nitrogen-containing compounds that are hydroxylamine, methylamine, ethylamine, n-propylamine, isopropylamine, n-butylamine tert-butylamine, n-pentylamine, n-hexylamine, or other alkylamine on a surface of Wei’s graphene oxide, which would read on wherein the functional group is an amine derivative as claimed. One of ordinary skill in the art would have been motivated to do so because Tezuka teaches that a nitrogen-containing graphene nanosheet that is a graphene nanosheet in which nitrogen-containing compounds are substituted, bonded, or adsorbed on the surface of the graphene nanosheet [0015], wherein the nitrogen-containing compound is hydroxylamine, methylamine, ethylamine, n-propylamine, isopropylamine, n-butylamine tert-butylamine, n-pentylamine, n-hexylamine, or other alkylamine [0026], is beneficial for being useful as a light emitting element [0001], which would have been desirable for substituting, bonding, or adsorbing on a surface of Wei’s graphene oxide because Wei teaches that the graphene oxide is in the presence of photocurable resin [0013].
Regarding claim 4, Wei in view of Kinoshita renders obvious the photosensitizer according to claim 2 as explained above. Wei teaches that the graphene oxide / photocurable resin composite material comprises graphene oxide nanomaterial [0013] that is two phases of graphene oxide [0015].
Wei does not teach wherein the functional group has an aromatic ring or a heterocyclic ring including nitrogen. However, Tezuka teaches a nitrogen-containing graphene nanosheet that is a graphene nanosheet in which nitrogen-containing compounds are substituted, bonded, or adsorbed on the surface of the graphene nanosheet [0015], wherein the nitrogen-containing compound is pyridine N-oxide [0026]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute, bond, or adsorb Tezuka’s nitrogen-containing compounds that are pyridine N-oxide on a surface of Wei’s graphene oxide, which would read on wherein the functional group has an aromatic ring or a heterocyclic ring including nitrogen as claimed. One of ordinary skill in the art would have been motivated to do so because Tezuka teaches that a nitrogen-containing graphene nanosheet that is a graphene nanosheet in which nitrogen-containing compounds are substituted, bonded, or adsorbed on the surface of the graphene nanosheet [0015], wherein the nitrogen-containing compound is pyridine N-oxide [0026], is beneficial for being useful as a light emitting element [0001], which would have been desirable for substituting, bonding, or adsorbing on a surface of Wei’s graphene oxide because Wei teaches that the graphene oxide is in the presence of photocurable resin [0013].

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (CN 103819656 A, cited in IDS, machine translation in English used for citation and made of record on 06/23/2020) in view of Kolay et al. (Kolay et al., “New Antimony Selenide/Nickel Oxide Photocathode Boosts the Efficiency of Graphene Quantum-Dot Co-Sensitized Solar Cells”, ACS Applied Materials & Interfaces, 09/18/2017, vol. 9, p. 34915-34926, and made of record on 06/23/2020) as applied to claim 2, and further in view of Tezuka et al. (JP 2013-006732 A, machine translation in English used for citation).
Regarding clam 3, Wei in view of Kolay renders obvious the photosensitizer according to claim 2 as explained above. Wei teaches that the graphene oxide / photocurable resin composite material comprises graphene oxide nanomaterial [0013] that is two phases of graphene oxide [0015].
Wei does not teach wherein the functional group is an amine derivative. However, Tezuka teaches a nitrogen-containing graphene nanosheet that is a graphene nanosheet in which nitrogen-containing compounds are substituted, bonded, or adsorbed on the surface of the graphene nanosheet [0015], wherein the nitrogen-containing compound is hydroxylamine, methylamine, ethylamine, n-propylamine, isopropylamine, n-butylamine tert-butylamine, n-pentylamine, n-hexylamine, or other alkylamine [0026]. Wei and Tezuka are analogous art because both references are in the same field of endeavor of a composition comprising graphene. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute, bond, or adsorb Tezuka’s nitrogen-containing compounds that are hydroxylamine, methylamine, ethylamine, n-propylamine, isopropylamine, n-butylamine tert-butylamine, n-pentylamine, n-hexylamine, or other alkylamine on a surface of Wei’s graphene oxide, which would read on wherein the functional group is an amine derivative as claimed. One of ordinary skill in the art would have been motivated to do so because Tezuka teaches that a nitrogen-containing graphene nanosheet that is a graphene nanosheet in which nitrogen-containing compounds are substituted, bonded, or adsorbed on the surface of the graphene nanosheet [0015], wherein the nitrogen-containing compound is hydroxylamine, methylamine, ethylamine, n-propylamine, isopropylamine, n-butylamine tert-butylamine, n-pentylamine, n-hexylamine, or other alkylamine [0026], is beneficial for being useful as a light emitting element [0001], which would have been desirable for substituting, bonding, or adsorbing on a surface of Wei’s graphene oxide because Wei teaches that the graphene oxide is in the presence of photocurable resin [0013].
Regarding claim 4, Wei in view of Kolay renders obvious the photosensitizer according to claim 2 as explained above. Wei teaches that the graphene oxide / photocurable resin composite material comprises graphene oxide nanomaterial [0013] that is two phases of graphene oxide [0015].
Wei does not teach wherein the functional group has an aromatic ring or a heterocyclic ring including nitrogen. However, Tezuka teaches a nitrogen-containing graphene nanosheet that is a graphene nanosheet in which nitrogen-containing compounds are substituted, bonded, or adsorbed on the surface of the graphene nanosheet [0015], wherein the nitrogen-containing compound is pyridine N-oxide [0026]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute, bond, or adsorb Tezuka’s nitrogen-containing compounds that are pyridine N-oxide on a surface of Wei’s graphene oxide, which would read on wherein the functional group has an aromatic ring or a heterocyclic ring including nitrogen as claimed. One of ordinary skill in the art would have been motivated to do so because Tezuka teaches that a nitrogen-containing graphene nanosheet that is a graphene nanosheet in which nitrogen-containing compounds are substituted, bonded, or adsorbed on the surface of the graphene nanosheet [0015], wherein the nitrogen-containing compound is pyridine N-oxide [0026], is beneficial for being useful as a light emitting element [0001], which would have been desirable for substituting, bonding, or adsorbing on a surface of Wei’s graphene oxide because Wei teaches that the graphene oxide is in the presence of photocurable resin [0013].

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al. (WO 2016/158806 A1, US 2019/0001307 A1 is English language equivalent and is used for citation) as applied to claim 2, and further in view of Haino et al. (JP 2015-134702 A, cited in IDS, machine translation in English used for citation and made of record on 06/23/2020).
Regarding claims 4-5, Kinoshita renders obvious the photosensitizer according to claim 2 as explained above. Kinoshita teaches that the composite comprises a graphene oxide [0012].
Kinoshita does not teach wherein the functional group has an aromatic ring or a heterocyclic ring including nitrogen or wherein the functional group has a cyclic imide group. However, Haino teaches a graphene sheet that is a graphene sheet having an armchair type end face portion that has a 5 membered ring phthalimide structure [0032]. Kinoshita and Haino are analogous art because both references are in the same field of endeavor of a composition comprising graphene. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Haino’s 5 membered ring phthalimide structure to modify a portion of Kinoshita’s graphene oxide, which would read on wherein the functional group has an aromatic ring or a heterocyclic ring including nitrogen or wherein the functional group has a cyclic imide group as claimed. One of ordinary skill in the art would have been motivated to do so because Haino teaches that a graphene sheet that is a graphene sheet having an armchair type end face portion that has a 5 membered ring phthalimide structure [0032] is beneficial for being capable of emitting white light alone [0010] and for being useful as a white light-emitting material [0020], which would have been desirable for modifying a portion of Kinoshita’s graphene oxide because Kinoshita teaches that the composite comprises an iron compound and a graphene oxide [0012], wherein the graphene oxide keeps supporting the iron compound after an irradiation with white light, and wherein the composite is used in a method wherein water, an alcohol, or a mixture thereof is, with mixing a photosensitizer and/or an electron donor, irradiated with light in the presence of the composite [0018].
Regarding claims 6-7, Kinoshita renders obvious the photosensitizer according to claim 2 as explained above. Kinoshita teaches that the composite comprises a graphene oxide [0012].
Kinoshita does not teach wherein the functional group has a plurality of carbon-carbon double bonds (C=C), or wherein the functional group has an aromatic ring. However, Haino teaches a graphene structure containing a monolayer graphene sheet and having a graphene quantum dot having an end face part of an arm chair type at an edge of the graphene sheet, wherein a part of the end face part is covered with a bulky group having one type of dendrimer selected from 3,5-bis(benzyloxy)benzyl, 3,5-bis(3,5-bis(benzyloxy)benzyloxy)benzyl, 3,5-bis(3,5-bis(3,5-bis(benzyloxy)benzyloxy)benzyloxy)benzyl, and 3,4,5-tri(hexadecyloxy)benzyl [Abstract, 0007, 0012], wherein the graphene structure is capable of emitting white light alone [0010], and is useful as a white light-emitting material [0020]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Haino’s bulky group having one type of dendrimer selected from 3,5-bis(benzyloxy)benzyl, 3,5-bis(3,5-bis(benzyloxy)benzyloxy)benzyl, 3,5-bis(3,5-bis(3,5-bis(benzyloxy)benzyloxy)benzyloxy)benzyl, and 3,4,5-tri(hexadecyloxy)benzyl to cover a part of Kinoshita’s graphene oxide, which would read on wherein the functional group has a plurality of carbon-carbon double bonds (C=C), wherein the functional group has an aromatic ring as claimed. One of ordinary skill in the art would have been motivated to do so because Haino teaches that a graphene structure containing a monolayer graphene sheet and having a graphene quantum dot having an end face part of an arm chair type at an edge of the graphene sheet, wherein a part of the end face part is covered with a bulky group having one type of dendrimer selected from 3,5-bis(benzyloxy)benzyl, 3,5-bis(3,5-bis(benzyloxy)benzyloxy)benzyl, 3,5-bis(3,5-bis(3,5-bis(benzyloxy)benzyloxy)benzyloxy)benzyl, and 3,4,5-tri(hexadecyloxy)benzyl [Abstract, 0007, 0012], is beneficial for being capable of emitting white light alone [0010] and for being useful as a white light-emitting material [0020], which would have been desirable for covering a part of Kinoshita’s graphene oxide because Kinoshita teaches that the composite comprises an iron compound and a graphene oxide [0012], wherein the graphene oxide keeps supporting the iron compound after an irradiation with white light, and wherein the composite is used in a method wherein water, an alcohol, or a mixture thereof is, with mixing a photosensitizer and/or an electron donor, irradiated with light in the presence of the composite [0018].
Regarding claims 8-9, Kinoshita renders obvious the photosensitizer according to claim 2 as explained above. Kinoshita teaches that the composite comprises a graphene oxide [0012].
Kinoshita does not teach wherein the functional group includes at least one selected from the group consisting of a benzyl group, a hexadecyloxy group, a silsesqui group, and a polyalkoxybenzyl group, or wherein the functional group includes at least one selected from the group consisting of a bulky group having at least one dendrimer selected from the group consisting of 3,5-bis(benzyloxy)benzyl, 3,5-bis(3,5-bis(benzyloxy)benzyloxy)benzyl, and 3,5-bis(3,5-bis(3,5-bis(benzyloxy)benzyloxy)benzyloxy)benzyl, 3,4,5-tri(hexadecyloxy)benzyl, and polyhedral oligomeric silsesquioxane. However, Haino teaches a graphene structure containing a monolayer graphene sheet and having a graphene quantum dot having an end face part of an arm chair type at an edge of the graphene sheet, wherein a part of the end face part is covered with a bulky group having one type of dendrimer selected from the group consisting of 3,5-bis(benzyloxy)benzyl, 3,5-bis(3,5-bis(benzyloxy)benzyloxy)benzyl, 3,5-bis(3,5-bis(3,5-bis(benzyloxy)benzyloxy)benzyloxy)benzyl, 3,4,5-tri(hexadecyloxy)benzyl, and polyhedral oligomeric silsesquioxane [Abstract, 0007, 0012], wherein the graphene structure is capable of emitting white light alone [0010], and is useful as a white light-emitting material [0020]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Haino’s bulky group having one type of dendrimer selected from the group consisting of 3,5-bis(benzyloxy)benzyl, 3,5-bis(3,5-bis(benzyloxy)benzyloxy)benzyl, 3,5-bis(3,5-bis(3,5-bis(benzyloxy)benzyloxy)benzyloxy)benzyl, 3,4,5-tri(hexadecyloxy)benzyl, and polyhedral oligomeric silsesquioxane to cover a part of Kinoshita’s graphene oxide, which would read on wherein the functional group includes at least one selected from a benzyl group, and a silsesqui group as claimed, or wherein the functional group includes at least one selected from the group consisting of a bulky group having at least one dendrimer selected from the group consisting of 3,5-bis(benzyloxy)benzyl, 3,5-bis(3,5-bis(benzyloxy)benzyloxy)benzyl, and 3,5-bis(3,5-bis(3,5-bis(benzyloxy)benzyloxy)benzyloxy)benzyl, 3,4,5-tri(hexadecyloxy)benzyl, and polyhedral oligomeric silsesquioxane as claimed. One of ordinary skill in the art would have been motivated to do so because Haino teaches that a graphene structure containing a monolayer graphene sheet and having a graphene quantum dot having an end face part of an arm chair type at an edge of the graphene sheet, wherein a part of the end face part is covered with a bulky group having one type of dendrimer selected from the group consisting of 3,5-bis(benzyloxy)benzyl, 3,5-bis(3,5-bis(benzyloxy)benzyloxy)benzyl, 3,5-bis(3,5-bis(3,5-bis(benzyloxy)benzyloxy)benzyloxy)benzyl, 3,4,5-tri(hexadecyloxy)benzyl, and polyhedral oligomeric silsesquioxane [Abstract, 0007, 0012], is beneficial for being capable of emitting white light alone [0010] and for being useful as a white light-emitting material [0020], which would have been desirable for covering a part of Kinoshita’s graphene oxide because Kinoshita teaches that the composite comprises an iron compound and a graphene oxide [0012], wherein the graphene oxide keeps supporting the iron compound after an irradiation with white light, and wherein the composite is used in a method wherein water, an alcohol, or a mixture thereof is, with mixing a photosensitizer and/or an electron donor, irradiated with light in the presence of the composite [0018].

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (CN 103819656 A, cited in IDS, machine translation in English used for citation and made of record on 06/23/2020) in view of Kinoshita et al. (WO 2016/158806 A1, US 2019/0001307 A1 is English language equivalent and is used for citation) as applied to claim 2, and further in view of Haino et al. (JP 2015-134702 A, cited in IDS, machine translation in English used for citation and made of record on 06/23/2020).
Regarding claims 4-5, Wei in view of Kinoshita renders obvious the photosensitizer according to claim 2 as explained above. Wei teaches that the graphene oxide / photocurable resin composite material comprises graphene oxide nanomaterial [0013] that is two phases of graphene oxide [0015].
Wei does not teach wherein the functional group has an aromatic ring or a heterocyclic ring including nitrogen or wherein the functional group has a cyclic imide group. However, Haino teaches a graphene sheet that is a graphene sheet having an armchair type end face portion that has a 5 membered ring phthalimide structure [0032]. Wei and Haino are analogous art because both references are in the same field of endeavor of a composition comprising graphene. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Haino’s 5 membered ring phthalimide structure to modify a portion of Wei’s graphene oxide, which would read on wherein the functional group has an aromatic ring or a heterocyclic ring including nitrogen or wherein the functional group has a cyclic imide group as claimed. One of ordinary skill in the art would have been motivated to do so because Haino teaches that a graphene sheet that is a graphene sheet having an armchair type end face portion that has a 5 membered ring phthalimide structure [0032] is beneficial for being capable of emitting white light alone [0010] and for being useful as a white light-emitting material [0020], which would have been desirable for modifying a portion of Wei’s graphene oxide because Wei teaches that the graphene oxide is in the presence of photocurable resin [0013].
Regarding claims 6-7, Wei in view of Kinoshita renders obvious the photosensitizer according to claim 2 as explained above. Wei teaches that the graphene oxide / photocurable resin composite material comprises graphene oxide nanomaterial [0013] that is two phases of graphene oxide [0015].
Wei does not teach wherein the functional group has a plurality of carbon-carbon double bonds (C=C), or wherein the functional group has an aromatic ring. However, Haino teaches a graphene structure containing a monolayer graphene sheet and having a graphene quantum dot having an end face part of an arm chair type at an edge of the graphene sheet, wherein a part of the end face part is covered with a bulky group having one type of dendrimer selected from 3,5-bis(benzyloxy)benzyl, 3,5-bis(3,5-bis(benzyloxy)benzyloxy)benzyl, 3,5-bis(3,5-bis(3,5-bis(benzyloxy)benzyloxy)benzyloxy)benzyl, and 3,4,5-tri(hexadecyloxy)benzyl [Abstract, 0007, 0012], wherein the graphene structure is capable of emitting white light alone [0010], and is useful as a white light-emitting material [0020]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Haino’s bulky group having one type of dendrimer selected from 3,5-bis(benzyloxy)benzyl, 3,5-bis(3,5-bis(benzyloxy)benzyloxy)benzyl, 3,5-bis(3,5-bis(3,5-bis(benzyloxy)benzyloxy)benzyloxy)benzyl, and 3,4,5-tri(hexadecyloxy)benzyl to cover a part of Wei’s graphene oxide, which would read on wherein the functional group has a plurality of carbon-carbon double bonds (C=C), wherein the functional group has an aromatic ring as claimed. One of ordinary skill in the art would have been motivated to do so because Haino teaches that a graphene structure containing a monolayer graphene sheet and having a graphene quantum dot having an end face part of an arm chair type at an edge of the graphene sheet, wherein a part of the end face part is covered with a bulky group having one type of dendrimer selected from 3,5-bis(benzyloxy)benzyl, 3,5-bis(3,5-bis(benzyloxy)benzyloxy)benzyl, 3,5-bis(3,5-bis(3,5-bis(benzyloxy)benzyloxy)benzyloxy)benzyl, and 3,4,5-tri(hexadecyloxy)benzyl [Abstract, 0007, 0012], is beneficial for being capable of emitting white light alone [0010] and for being useful as a white light-emitting material [0020], which would have been desirable for covering a part of Wei’s graphene oxide because Wei teaches that the graphene oxide is in the presence of photocurable resin [0013].
Regarding claims 8-9, Wei in view of Kinoshita renders obvious the photosensitizer according to claim 2 as explained above. Wei teaches that the graphene oxide / photocurable resin composite material comprises graphene oxide nanomaterial [0013] that is two phases of graphene oxide [0015].
Wei does not teach wherein the functional group includes at least one selected from the group consisting of a benzyl group, a hexadecyloxy group, a silsesqui group, and a polyalkoxybenzyl group, or wherein the functional group includes at least one selected from the group consisting of a bulky group having at least one dendrimer selected from the group consisting of 3,5-bis(benzyloxy)benzyl, 3,5-bis(3,5-bis(benzyloxy)benzyloxy)benzyl, and 3,5-bis(3,5-bis(3,5-bis(benzyloxy)benzyloxy)benzyloxy)benzyl, 3,4,5-tri(hexadecyloxy)benzyl, and polyhedral oligomeric silsesquioxane. However, Haino teaches a graphene structure containing a monolayer graphene sheet and having a graphene quantum dot having an end face part of an arm chair type at an edge of the graphene sheet, wherein a part of the end face part is covered with a bulky group having one type of dendrimer selected from the group consisting of 3,5-bis(benzyloxy)benzyl, 3,5-bis(3,5-bis(benzyloxy)benzyloxy)benzyl, 3,5-bis(3,5-bis(3,5-bis(benzyloxy)benzyloxy)benzyloxy)benzyl, 3,4,5-tri(hexadecyloxy)benzyl, and polyhedral oligomeric silsesquioxane [Abstract, 0007, 0012], wherein the graphene structure is capable of emitting white light alone [0010], and is useful as a white light-emitting material [0020]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Haino’s bulky group having one type of dendrimer selected from the group consisting of 3,5-bis(benzyloxy)benzyl, 3,5-bis(3,5-bis(benzyloxy)benzyloxy)benzyl, 3,5-bis(3,5-bis(3,5-bis(benzyloxy)benzyloxy)benzyloxy)benzyl, 3,4,5-tri(hexadecyloxy)benzyl, and polyhedral oligomeric silsesquioxane to cover a part of Wei’s graphene oxide, which would read on wherein the functional group includes at least one selected from a benzyl group, and a silsesqui group as claimed, or wherein the functional group includes at least one selected from the group consisting of a bulky group having at least one dendrimer selected from the group consisting of 3,5-bis(benzyloxy)benzyl, 3,5-bis(3,5-bis(benzyloxy)benzyloxy)benzyl, and 3,5-bis(3,5-bis(3,5-bis(benzyloxy)benzyloxy)benzyloxy)benzyl, 3,4,5-tri(hexadecyloxy)benzyl, and polyhedral oligomeric silsesquioxane as claimed. One of ordinary skill in the art would have been motivated to do so because Haino teaches that a graphene structure containing a monolayer graphene sheet and having a graphene quantum dot having an end face part of an arm chair type at an edge of the graphene sheet, wherein a part of the end face part is covered with a bulky group having one type of dendrimer selected from the group consisting of 3,5-bis(benzyloxy)benzyl, 3,5-bis(3,5-bis(benzyloxy)benzyloxy)benzyl, 3,5-bis(3,5-bis(3,5-bis(benzyloxy)benzyloxy)benzyloxy)benzyl, 3,4,5-tri(hexadecyloxy)benzyl, and polyhedral oligomeric silsesquioxane [Abstract, 0007, 0012], is beneficial for being capable of emitting white light alone [0010] and for being useful as a white light-emitting material [0020], which would have been desirable for covering a part of Wei’s graphene oxide because Wei teaches that the graphene oxide is in the presence of photocurable resin [0013].

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (CN 103819656 A, cited in IDS, machine translation in English used for citation and made of record on 06/23/2020) in view of Kolay et al. (Kolay et al., “New Antimony Selenide/Nickel Oxide Photocathode Boosts the Efficiency of Graphene Quantum-Dot Co-Sensitized Solar Cells”, ACS Applied Materials & Interfaces, 09/18/2017, vol. 9, p. 34915-34926) as applied to claim 2, and further in view of Haino et al. (JP 2015-134702 A, cited in IDS, machine translation in English used for citation and made of record on 06/23/2020).
Regarding claims 4-5, Wei in view of Kolay renders obvious the photosensitizer according to claim 2 as explained above. Wei teaches that the graphene oxide / photocurable resin composite material comprises graphene oxide nanomaterial [0013] that is two phases of graphene oxide [0015].
Wei does not teach wherein the functional group has an aromatic ring or a heterocyclic ring including nitrogen or wherein the functional group has a cyclic imide group. However, Haino teaches a graphene sheet that is a graphene sheet having an armchair type end face portion that has a 5 membered ring phthalimide structure [0032]. Wei and Haino are analogous art because both references are in the same field of endeavor of a composition comprising graphene. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Haino’s 5 membered ring phthalimide structure to modify a portion of Wei’s graphene oxide, which would read on wherein the functional group has an aromatic ring or a heterocyclic ring including nitrogen or wherein the functional group has a cyclic imide group as claimed. One of ordinary skill in the art would have been motivated to do so because Haino teaches that a graphene sheet that is a graphene sheet having an armchair type end face portion that has a 5 membered ring phthalimide structure [0032] is beneficial for being capable of emitting white light alone [0010] and for being useful as a white light-emitting material [0020], which would have been desirable for modifying a portion of Wei’s graphene oxide because Wei teaches that the graphene oxide is in the presence of photocurable resin [0013].
Regarding claims 6-7, Wei in view of Kolay renders obvious the photosensitizer according to claim 2 as explained above. Wei teaches that the graphene oxide / photocurable resin composite material comprises graphene oxide nanomaterial [0013] that is two phases of graphene oxide [0015].
Wei does not teach wherein the functional group has a plurality of carbon-carbon double bonds (C=C) or wherein the functional group has an aromatic ring. However, Haino teaches a graphene structure containing a monolayer graphene sheet and having a graphene quantum dot having an end face part of an arm chair type at an edge of the graphene sheet, wherein a part of the end face part is covered with a bulky group having one type of dendrimer selected from 3,5-bis(benzyloxy)benzyl, 3,5-bis(3,5-bis(benzyloxy)benzyloxy)benzyl, 3,5-bis(3,5-bis(3,5-bis(benzyloxy)benzyloxy)benzyloxy)benzyl, and 3,4,5-tri(hexadecyloxy)benzyl [Abstract, 0007, 0012], wherein the graphene structure is capable of emitting white light alone [0010], and is useful as a white light-emitting material [0020]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Haino’s bulky group having one type of dendrimer selected from 3,5-bis(benzyloxy)benzyl, 3,5-bis(3,5-bis(benzyloxy)benzyloxy)benzyl, 3,5-bis(3,5-bis(3,5-bis(benzyloxy)benzyloxy)benzyloxy)benzyl, and 3,4,5-tri(hexadecyloxy)benzyl to cover a part of Wei’s graphene oxide, which would read on wherein the functional group has a plurality of carbon-carbon double bonds (C=C), wherein the functional group has an aromatic ring as claimed. One of ordinary skill in the art would have been motivated to do so because Haino teaches that a graphene structure containing a monolayer graphene sheet and having a graphene quantum dot having an end face part of an arm chair type at an edge of the graphene sheet, wherein a part of the end face part is covered with a bulky group having one type of dendrimer selected from 3,5-bis(benzyloxy)benzyl, 3,5-bis(3,5-bis(benzyloxy)benzyloxy)benzyl, 3,5-bis(3,5-bis(3,5-bis(benzyloxy)benzyloxy)benzyloxy)benzyl, and 3,4,5-tri(hexadecyloxy)benzyl [Abstract, 0007, 0012], is beneficial for being capable of emitting white light alone [0010] and for being useful as a white light-emitting material [0020], which would have been desirable for covering a part of Wei’s graphene oxide because Wei teaches that the graphene oxide is in the presence of photocurable resin [0013].
Regarding claims 8-9, Wei in view of Kolay renders obvious the photosensitizer according to claim 2 as explained above. Wei teaches that the graphene oxide / photocurable resin composite material comprises graphene oxide nanomaterial [0013] that is two phases of graphene oxide [0015].
Wei does not teach wherein the functional group includes at least one selected from the group consisting of a benzyl group, a hexadecyloxy group, a silsesqui group, and a polyalkoxybenzyl group, or wherein the functional group includes at least one selected from the group consisting of a bulky group having at least one dendrimer selected from the group consisting of 3,5-bis(benzyloxy)benzyl, 3,5-bis(3,5-bis(benzyloxy)benzyloxy)benzyl, and 3,5-bis(3,5-bis(3,5-bis(benzyloxy)benzyloxy)benzyloxy)benzyl, 3,4,5-tri(hexadecyloxy)benzyl, and polyhedral oligomeric silsesquioxane. However, Haino teaches a graphene structure containing a monolayer graphene sheet and having a graphene quantum dot having an end face part of an arm chair type at an edge of the graphene sheet, wherein a part of the end face part is covered with a bulky group having one type of dendrimer selected from the group consisting of 3,5-bis(benzyloxy)benzyl, 3,5-bis(3,5-bis(benzyloxy)benzyloxy)benzyl, 3,5-bis(3,5-bis(3,5-bis(benzyloxy)benzyloxy)benzyloxy)benzyl, 3,4,5-tri(hexadecyloxy)benzyl, and polyhedral oligomeric silsesquioxane [Abstract, 0007, 0012], wherein the graphene structure is capable of emitting white light alone [0010], and is useful as a white light-emitting material [0020]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Haino’s bulky group having one type of dendrimer selected from the group consisting of 3,5-bis(benzyloxy)benzyl, 3,5-bis(3,5-bis(benzyloxy)benzyloxy)benzyl, 3,5-bis(3,5-bis(3,5-bis(benzyloxy)benzyloxy)benzyloxy)benzyl, 3,4,5-tri(hexadecyloxy)benzyl, and polyhedral oligomeric silsesquioxane to cover a part of Wei’s graphene oxide, which would read on wherein the functional group includes at least one selected from a benzyl group, and a silsesqui group as claimed, or wherein the functional group includes at least one selected from the group consisting of a bulky group having at least one dendrimer selected from the group consisting of 3,5-bis(benzyloxy)benzyl, 3,5-bis(3,5-bis(benzyloxy)benzyloxy)benzyl, and 3,5-bis(3,5-bis(3,5-bis(benzyloxy)benzyloxy)benzyloxy)benzyl, 3,4,5-tri(hexadecyloxy)benzyl, and polyhedral oligomeric silsesquioxane as claimed. One of ordinary skill in the art would have been motivated to do so because Haino teaches that a graphene structure containing a monolayer graphene sheet and having a graphene quantum dot having an end face part of an arm chair type at an edge of the graphene sheet, wherein a part of the end face part is covered with a bulky group having one type of dendrimer selected from the group consisting of 3,5-bis(benzyloxy)benzyl, 3,5-bis(3,5-bis(benzyloxy)benzyloxy)benzyl, 3,5-bis(3,5-bis(3,5-bis(benzyloxy)benzyloxy)benzyloxy)benzyl, 3,4,5-tri(hexadecyloxy)benzyl, and polyhedral oligomeric silsesquioxane [Abstract, 0007, 0012], is beneficial for being capable of emitting white light alone [0010] and for being useful as a white light-emitting material [0020], which would have been desirable for covering a part of Wei’s graphene oxide because Wei teaches that the graphene oxide is in the presence of photocurable resin [0013].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/           Primary Examiner, Art Unit 1767